      Case: 1:19-cv-05738 Document #: 1 Filed: 08/26/19 Page 1 of 7 PageID #:1




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS


 RICHARD HARBUS,

                               Plaintiff,                     Docket No. 1:19-cv-5738

        - against -                                           JURY TRIAL DEMANDED


 BG VOICE INC.

                                Defendant.


                                            COMPLAINT

       Plaintiff Richard Harbus (“Harbus” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant BG Voice Inc. (“BG Voice”) hereby alleges

as follows:

                                   NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of an FDNY

Ambulance graffitied, owned and registered by Harbus, a professional photographer.

Accordingly, Harbus seeks monetary relief under the Copyright Act of the United States, as

amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
      Case: 1:19-cv-05738 Document #: 1 Filed: 08/26/19 Page 2 of 7 PageID #:1




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in Illinois and is registered with the Illinois

Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                            PARTIES

       5.      Harbus is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 119 Tappan Landing Road,

Tarrytown, New York 10591.

       6.      Upon information and belief, BG Voice is a domestic business corporation

organized and existing under the laws of the State of Illinois, with a place of business at 10700 E

Higgins Road, Suite 220, Des Plaines, Illinois 60018. Upon information and belief, BG Voice is

registered with the Illinois Department of Corporations to do business in Illinois. At all times

material hereto, BG Voice has owned and operated a website at the URL: www.BG-Voice.com

(the “Website”).

                                   STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Harbus photographed an FDNY Ambulance graffitied (the “Photograph”). A true

and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Harbus then licensed the Photograph to the New York Post. On August 31, 2018,

the New York Daily Post ran an article that featured the Photograph titled Swastikas found on

FDNY firehouse, ambulances. See URL: https://nypost.com/2018/08/31/swastikas-found-on-

fdny-firehouse-ambulances/. Harbus’s name was featured in a gutter credit identifying him as the
       Case: 1:19-cv-05738 Document #: 1 Filed: 08/26/19 Page 3 of 7 PageID #:1




photographer of the Photograph. A true and correct copy of the article is attached hereto as

Exhibit B.

       9.      Harbus is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       10.     The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-120-980.

       B.      Defendant’s Infringing Activities

       11.     Defendant ran an article on the Website. See: https://bg-

voice.com/%D0%B4%D0%B6%D0%B5%D0%BC-

%D0%B8%D0%B1%D1%80%D0%B0%D1%85%D0%B8%D0%BC%D0%BE%D0%B2-

%D1%81%D1%8A%D1%81-

%D1%81%D0%B2%D0%B0%D1%81%D1%82%D0%B8%D0%BA%D0%B8%D1%82%D0%

B5-%D0%B8%D0%B7%D0%BB%D0%B5%D0%B7%D0%B5/. A true and correct copy of the

article and a screenshot of the Photograph on the Website are attached hereto as Exhibit C.

       12.     Defendant did not license the Photograph from Plaintiff for its article, nor did

Defendant have Plaintiff’s permission or consent to publish the Photograph on its Website.

                            FIRST CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       13.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.     Defendant infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Defendant are not, and has never been,
          Case: 1:19-cv-05738 Document #: 1 Filed: 08/26/19 Page 4 of 7 PageID #:1




licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          15.    The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          16.    Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          17.    As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’ profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          18.    Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

          19.    Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

          20.    Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-20 above.

          21.    Upon information and belief, in its article on the Website, Defendant copied the

Photograph from the New York Daily News which contained a gutter credit underneath the

Photograph stating, “Richard Harbus” and placed it on its Website without the gutter credit.
       Case: 1:19-cv-05738 Document #: 1 Filed: 08/26/19 Page 5 of 7 PageID #:1




       22.     Upon information and belief, Defendant intentionally and knowingly removed

copyright management information identifying Plaintiff as the photographer of the Photograph.

       23.     The conduct of Defendant violates 17 U.S.C. § 1202(b).

       24.     Upon information and belief, Defendant’ falsification, removal and/or alteration

of the aforementioned copyright management information was made without the knowledge or

consent of Plaintiff.

       25.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Defendant intentionally, knowingly and with

the intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the

Photograph. Defendant also knew, or should have known, that such falsification, alteration

and/or removal of said copyright management information would induce, enable, facilitate, or

conceal their infringement of Plaintiff’s copyright in the Photograph.

       26.     As a result of the wrongful conduct of Defendant as alleged herein, Plaintiff is

entitled to recover from Defendant the damages, that he sustained and will sustain, and any

gains, profits and advantages obtained by Defendant because of their violations of 17 U.S.C. §

1202, including attorney’s fees and costs.

       27.     Alternatively, Plaintiff may elect to recover from Defendant statutory damages

pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation

of 17 U.S.C. § 1202.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant be adjudged to have infringed upon Plaintiff’s copyrights in the

               Photograph in violation of 17 U.S.C §§ 106 and 501;
Case: 1:19-cv-05738 Document #: 1 Filed: 08/26/19 Page 6 of 7 PageID #:1




2.     The Defendant be adjudged to have falsified, removed and/or altered copyright

       management information in violation of 17 U.S.C. § 1202.

3.     That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’

       profits, gains or advantages of any kind attributable to Defendant’ infringement of

       Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

       per copyrighted work infringed pursuant to 17 U.S.C. § 504;

4.     That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

       a) Plaintiff’s actual damages and Defendant’ profits, gains or advantages of any

       kind attributable to Defendant’ falsification, removal and/or alteration of

       copyright management information; or b) alternatively, statutory damages of at

       least $2,500 and up to $ 25,000 for each instance of false copyright management

       information and/or removal or alteration of copyright management information

       committed by Defendant pursuant to 17 U.S.C. § 1203(c);

5.     That Defendant be required to account for all profits, income, receipts, or other

       benefits derived by Defendant as a result of its unlawful conduct;

6.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

       U.S.C. § 505;

7.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

       17 U.S.C. § 1203(b);

8.     That Plaintiff be awarded pre-judgment interest; and

9.     Such other and further relief as the Court may deem just and proper.

                        DEMAND FOR JURY TRIAL
      Case: 1:19-cv-05738 Document #: 1 Filed: 08/26/19 Page 7 of 7 PageID #:1




       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       August 26, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                           Attorneys for Plaintiff Richard Harbus
